NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            SABRINA C., Appellant,

                                         v.

  DEPARTMENT OF CHILD SAFETY, E.G., A.G., E.G., A.G., Appellees.

                              No. 1 CA-JV 22-0115
                                FILED 10-25-2022


            Appeal from the Superior Court in Maricopa County
                              No. JD37384
                 The Honorable Lori Bustamante, Judge

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate, Mesa
By Suzanne W. Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Emily M. Stokes
Counsel for Appellee Department of Child Safety
                         SABRINA C. v. DCS, et al.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Cynthia J. Bailey delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Vice Chief Judge David B. Gass
joined.


B A I L E Y, Judge:

¶1            Sabrina C. (“Mother”) appeals the superior court’s order
terminating her parental rights to her four oldest children.1 Because the
court’s order is supported by reasonable evidence, we affirm.

                FACTS AND PROCEDURAL HISTORY2

¶2             Mother is the biological mother of five children: E.M.G., born
in 2014, A.L.G., born in 2015, E.L.G., born in 2018, A.M.G., born in 2019, and
G.L.G., born in 2021.3 In April 2019, while Mother was pregnant with
A.M.G., she was arrested for shoplifting and tested positive for
methamphetamine and marijuana. Shortly after, the Department of Child
Safety (“DCS”) filed a dependency petition, alleging Mother could not
properly care for her children because of substance abuse and domestic
violence. Mother pled no contest to the dependency allegations and the
court adopted a case plan of family reunification. Six months later, Mother
gave birth to A.M.G, who tested presumptively positive for marijuana at
birth. Shortly after her birth, DCS filed a dependency petition, alleging
Mother could not properly care for A.M.G because of substance abuse,
domestic violence, unsuitable housing, and mental health issues. Mother
again pled no contest to the dependency allegations, A.M.G was found
dependent as to her and the court adopted a case plan of family
reunification.



1      The superior court also terminated father’s parental rights, but he is
not a party to this appeal.
2      We view the facts in the light most favorable to upholding the
superior court’s order. Ariz. Dep’t of Econ. Sec. v. Matthew L., 223 Ariz. 547,
549, ¶ 7 (App. 2010).
3      G.L.G was found dependent in March 2022, a decision Mother does
not appeal.



                                      2
                        SABRINA C. v. DCS, et al.
                          Decision of the Court

¶3            Throughout the dependency, DCS’s safety concerns included
unsuitable housing, domestic violence, substance abuse, and mental health
issues. For more than six years Mother has lived with Father and the
children in a 315 square-foot Winnebago motor home, that lacked running
water for much of the dependency. In early 2019, police responded to two
domestic violence incidents between Mother and Father. Additionally, in
late 2020, a parent aide observed several verbal altercations between
Mother and Father.

¶4             In a May 2020 psychological evaluation with Dr. Isbell,
Mother disclosed two incidents of trauma: (1) when she was 13 years old
her father sexually abused her, and (2) in 2017, her infant child died
suddenly. Dr. Isbell diagnosed Mother with dependent and borderline
personality traits, unspecified cannabis and stimulant related disorders,
and borderline intellectual functioning. He also provided a provisional
diagnosis of post-traumatic stress disorder. As a result, he recommended
Mother establish sustained sobriety from all substances and engage in at
least 6 to 12 months of weekly trauma focused counseling. But he warned
Mother was at a high risk for “superficial treatment participation.”

¶5             Mother did not begin individual counseling until October
2020 and was successfully discharged three months later. Though DCS
provided Mother’s counselor with Mother’s psychological evaluation, the
counseling did not follow Dr. Isbell’s recommendations. Thus, DCS
remained concerned that Mother had not sufficiently addressed the issues
raised by Dr. Isbell, and re-referred Mother for a second round of
counseling. Mother re-engaged in counseling and was again recommended
for discharge. But DCS noted the counseling again did not address any of
Dr. Isbell’s concerns and though Mother attended counseling, she was not
open about her mental health issues. Mother was not discharged from
counseling, and DCS requested she continue with counseling services.

¶6            As for other services, Mother successfully completed a parent
aide service, which included supervised visits and parenting skills sessions.
Mother successfully completed outpatient substance abuse treatment in
November 2020 and a recovery maintenance program in March 2021.
Though Mother has not tested positive for methamphetamines since 2019,
she continued to use medical marijuana, including while pregnant with
G.L.G. She claimed she did not know she was pregnant until October 2021
and stopped using marijuana then. Mother has consistently tested negative
for marijuana since October 2021.




                                     3
                         SABRINA C. v. DCS, et al.
                           Decision of the Court

¶7            Meanwhile, at a March 2021 review hearing, the court
changed the case plan to severance and adoption. The children’s guardian
ad litem then moved to terminate Mother’s parental rights to her four oldest
children, alleging 9- and 15-month out-of-home placement grounds. The
superior court held a termination adjudication over four days in early 2022,
after which, the court terminated Mother’s parental rights on both grounds
alleged. Mother timely appealed, and we have jurisdiction under Arizona
Revised Statutes (“A.R.S.”) sections 8-235(A), 12-120.21(A)(1), and 12-
2101(A)(1).

                               DISCUSSION

¶8            Though parental rights are fundamental, they are not
absolute. Jessie D. v. Dep’t of Child Safety, 251 Ariz. 574, 579, ¶ 8 (2021). To
terminate a parent-child relationship, the superior court must first find a
statutory ground under A.R.S. § 8-533(B) by clear and convincing evidence,
then find termination is in the children’s best interests by a preponderance
of the evidence. Alma S. v. Dep’t of Child Safety, 245 Ariz. 146, 150–51, ¶ 8
(2018).

¶9            We review the superior court’s decision on a motion to
terminate parental rights for an abuse of discretion. Mary Lou C. v. Ariz.
Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004). Because the superior
court “is in the best position to weigh the evidence, observe the parties,
judge the credibility of witnesses, and resolve disputed facts,” we will
affirm an order terminating parental rights so long as it is supported by
reasonable evidence. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93,
¶ 18 (App. 2009) (citations omitted).

I.     15-Month Out-of-Home Placement Ground

¶10            The superior court may terminate parental rights under the
15-month out-of-home placement ground if it finds by clear and convincing
evidence that (1) the children have been in an out-of-home placement for at
least 15 months; (2) DCS has “made a diligent effort to provide appropriate
reunification services”; (3) “the parent has been unable to remedy the
circumstances” that caused the out-of-home placement; and (4) “there is a
substantial likelihood that the parent will not be capable of exercising
proper and effective parental care and control in the near future.” A.R.S.
§ 8-533(B)(8)(c). The “circumstances” are those “existing at the time of the
severance that prevent a parent from being able to appropriately provide
for his or her children.” Jordan C., 223 Ariz. at 96, ¶ 31 n.14 (cleaned up).




                                       4
                         SABRINA C. v. DCS, et al.
                           Decision of the Court

¶11           Mother argues reasonable evidence does not support the
superior court’s finding that she failed to remedy the circumstances causing
the children’s out-of-home placement: unsuitable housing, domestic
violence, substance abuse, and mental health concerns.

¶12            Though DCS remained concerned about the Winnebago’s
suitability as a home for five children, it conceded that at the time of the
termination hearing, the Winnebago was “minimally adequate” housing.

¶13            As to domestic violence concerns, at first Mother denied
reported instances of domestic violence, but later disclosed Father engaged
in domestic violence while under the influence of methamphetamine.
While Mother received domestic violence education in counseling, at the
time of the termination hearing she had not completed counseling. Nor did
Father complete domestic violence counseling, and the record reflects that
he displayed a short temper in counseling and continued to harbor anger
toward Mother. Despite Father’s unaddressed domestic violence concerns,
Mother chose to remain in the relationship and to continue living with
Father. On this record, the superior court could reasonably conclude
Mother failed to fully address the presence of domestic violence in her
relationship with Father and its impact on the children.

¶14              Mother argues that because she completed substance abuse
treatment, and at the time of the termination hearing had not tested positive
for methamphetamines in almost three years and had not tested positive
for marijuana in five months, she remedied her substance abuse. But, in
2020, Dr. Isbell recommended that Mother not use any drugs, including
marijuana, and establish sustained sobriety because her marijuana use
could prevent her from fully addressing her mental health. Mother failed
to follow this recommendation for over a year, used marijuana during the
first two trimesters of her pregnancy in 2021, and at the time of termination
had only been fully sober for five months. The superior court could thus
reasonably conclude Mother failed to fully address her substance abuse
issues and her brief sobriety preceding the termination hearing was “too
little, too late.” Maricopa Cnty. Juv. Action No. JS-501568, 177 Ariz. 571, 577
(App. 1994).

¶15           Mother participated in individual mental health counseling
but failed to complete the 6 to 12 months of weekly trauma focused
counseling recommended by Dr. Isbell. The record reflects that her
counseling did not address her trauma history or borderline and dependent
personality traits. Mother never discussed her trauma with her counselors,
and her second counselor noted they were having the “same conversation”


                                      5
                         SABRINA C. v. DCS, et al.
                           Decision of the Court

each session, showing Mother was unwilling to fully address her mental
health. Indeed, Dr. Isbell testified that based on his review of Mother’s
counseling records, she had made “minimal progress.” Additionally,
Mother exercised poor judgement in hiding her pregnancy and G.L.G.’s
birth from DCS and failing to obtain proper prenatal care. Reasonable
evidence thus supports the superior court’s finding that Mother failed to
remedy her mental health concerns.

¶16          Though Mother engaged in services and made some progress,
reasonable evidence supports the court’s finding that she failed remedy the
circumstances causing her children’s out-of-home placement.4

II.    Best Interests

¶17           Mother also argues the superior court abused its discretion in
finding that termination of her parental rights was in the children’s best
interests. Termination is in the children’s best interests if they will benefit
from termination or be harmed if termination is denied. Alma S., 245 Ariz.
at 150, ¶ 13.

¶18            The superior court found the children’s current placement
was willing to adopt all four children and could provide them a stable home
where their needs were met. Mother argues termination is not in the
children’s best interests as it could separate them from their youngest
sibling.5 Though termination of Mother’s parental rights may separate the
siblings, the court’s primary concern must be the children’s “interest in
stability and security.” See id. at 150, ¶ 12 (citations omitted). Termination
here provides the children with a stable and secure home where all their
needs are met. Additionally, four of the five siblings will remain together.
Reasonable evidence thus supports the court’s determination that the
children would benefit from termination.




4      Mother also argues the superior court erred in terminating her rights
under the nine-month out-of-home placement ground. A.R.S. § 8-
533(B)(8)(a). Because we affirm the court’s order based on the 15-month
ground, we do not address the nine-month ground. See Jesus M. v. Ariz.
Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 3 (App. 2002).
5      G.L.G. is in the same placement as Mother’s four oldest children, but
her parental rights to him have not been terminated, leaving open the
possibility G.L.G. may reunify with Mother and be separated from the other
children.


                                      6
                       SABRINA C. v. DCS, et al.
                         Decision of the Court

¶19           Mother also argues the superior court erred in finding that
because she had failed to remedy the circumstances causing their out-of-
home placement, the children would be harmed if termination was denied.
But as discussed above, reasonable evidence supports the court’s 15-month
out-of-home placement ground findings and Mother therefore has shown
no abuse of discretion.

                            CONCLUSION

¶20          We affirm the order terminating Mother’s parental rights.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                      7